Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 21, 2017

The Court of Appeals hereby passes the following order:

A18I0044. CHIP LAKE et al. v. SILVER COMET TERMINAL PARTNERS,
     LLC et al.
A18I0045. RTA STRATEGY LLC et al. SILVER COMET TERMINAL
     PARTNERS, LLC.

       In these applications for interlocutory appeal, the applicants seek review of the
trial court’s September 21, 2017 discovery order. We dismissed the applications
because the applicants did not include certificates of immediate review. The applicants
have now filed a motion for reconsideration and have raised a persuasive argument that
the trial court’s order is subject to direct appeal. Accordingly, we hereby GRANT
their motions for reconsideration. Our previous order dismissing these applications is
VACATED, and the applications are REINSTATED.
       Pursuant to Spivey v. Hembree, 268 Ga. App. 485, 486 n.1 (602 SE2d 246)
(2004), we will grant an application for interlocutory review if the challenged order is
subject to direct appeal. Accordingly, the applications are hereby GRANTED. The
applicants shall have ten days from the date of this order to file a notice of appeal in
the trial court, if they have not already done so. The clerk of the trial court is directed
to include a copy of this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
Clerk’s Office, Atlanta,____________________
                          12/21/2017
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.